Case 1:19-cv-00550-MSM-LDA Document 14 Filed 01/07/20 Page 1 of 4 PageID #: 202



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

                                             )
  Andrew J. Smith,                           )
       Plaintiff,                            )
                                             )
        v.                                   )
                                             )
  State of Rhode Island Family Court         )      C.A. No. 1:19-cv-550-MSM-LDA
  Judge Patricia K. Asquith                  )
  Terryann Smith a/k/a Terryann Hodge        )
  Jesse Nason and
  Kirshenbaum & Kirshenbaum,
        Defendants.



                             MEMORANDUM AND ORDER

  MaryS. McElroy, United States District Judge.

        The Court has before it a Motion to Dismiss (ECF No. 5) filed by defendants

  Nason and Kirshenbaum & Kirshenbaum Attorneys at Law, Inc. The Plaintiff has

  not filed an objection to that Motion but has instead filed a document titled "Motion

  for Emergency Injunctive Relief to be Granted" (ECF No. 12) which appears to also

  be an attempt to amend his Complaint. Because the Plaintiff is prose, and his papers

  should be read with some flexibility, Erickson v. Pardus, 551 U.S. 89, 93, (2007), this

  Court will consider the Plaintiffs most recent filing as both an objection to the

  Defendant's Motion to Dismiss and an attempt to amend his Complaint.

        Plaintiffs claims in this case (in both his original Complaint and his more

  recent filing) are similar to those claims made in several cases previously filed in this

  Court, all of which are related to his state court divorce proceedings. See Smith v.
Case 1:19-cv-00550-MSM-LDA Document 14 Filed 01/07/20 Page 2 of 4 PageID #: 203



  State of Rhode Island, No. 1:17·cv·480·JJM, Smith v. Smith, No. 1:18·cv·092·JJM,

  Smith v. State ofRhode Island Family Court, No. 1:18·cv·370·WES and Smith v. 39

  Rhode Island Corporations, No. 1:19·cv·110·WES. Apart from the last case, which

  awaits decision on a pending Motion to Dismiss, all have been dismissed by Judges

  of this Court.   In Smith v. State of Rhode Island, 1:17·cv·480·JJM, Mr. Smith

  protested the Rhode Island Family Court's distribution of assets in his divorce,

  virtually the same complaint he lodges here. That case was dismissed. In Smith v.

  Smith, No.1:18·cv·00092·JJM, the Court dismissed Plaintiffs Complaint pursuant to

  the domestic relations exception to federal subject matter jurisdiction because he was

  seeking to relitigate his divorce proceedings in this Court. Finally, in Smith v. State

  ofRhode Island Family Court, No. 1:18·cv·370·WES, the Court dismissed Mr. Smith's

  attempt to relitigate his divorce because it was not appropriately brought in federal

  court due to the domestic relations exception to federal jurisdiction as well as the

  Booker-Feldman abstention doctrine. 1

        In the present filing Mr. Smith again seeks to relitigate certain aspects of his

  divorce. He also claims violation of his "Fifth Amendment property rights." All his

  claims relate to the Rhode Island Family Court Judge's order dissolving his marriage

  and transferring certain property to his former spouse. The Defendants have filed a

  Motion to Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.




        1 The Booker-Feldman doctrine stands for the principle that federal district
  courts lack jurisdiction to hear cases seeking review of state court judgments. See
  Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of
  Appeals v. Feldman, 460 U.S. 462 (1983).

                                             2
Case 1:19-cv-00550-MSM-LDA Document 14 Filed 01/07/20 Page 3 of 4 PageID #: 204



  In order to survive a motion to dismiss, the complaint must contain sufficient factual

  allegations to "state a claim to relief that is plausible on its face." Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007). The Complaint and subsequent filing do not meet that standard.

        Plaintiffs Complaint is an improper attempt to have this Court review and

  overturn rulings made by the Rhode Island Family Court and the Rhode Island

  Supreme Court. Such an attempt is barred in federal court by the Rooker- Feldman

  abstention doctrine. See Exxon Mobjj Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

  284 (2005) (holding that the Rooker- Feldman doctrine bars federal courts from

  entertaining "cases brought by state court losers complaining of injuries caused by

  state-court judgments rendered before the district court proceedings commenced and

  inviting district court review and rejection of those judgments."); and Edwards v. Ill.

  Ed of Admissions, 261 F.3d 723, 728 (7th Cir. 2001) ("Federal courts do not have

  subject matter jurisdiction to review state court civil decisions. Plaintiff must instead

  seek review through the state court system and, if necessary, petition the United

  States Supreme Court for a writ of certiorari."). This Court also lacks subject matter

  jurisdiction over the Plaintiffs complaint because his complaint alleges issues

  properly litigated in Family Court and subject to the domestic relations exception to

  federal jurisdiction. See Irish v. Irish, 842 F.3d 736, 740 (1st Cir. 2016).

         Further, the Rhode Island Family Court and Rhode Island Family Court Judge

  Patricia K. Asquith are immune from suit. Mr. Smith has pled only allegations

  concerning actions taken by judges in their judicial capacities. "Only judicial actions




                                              3
Case 1:19-cv-00550-MSM-LDA Document 14 Filed 01/07/20 Page 4 of 4 PageID #: 205



  taken in the clear absence of all jurisdiction will deprive a judge of absolute

  immunity." Cok v. Cosentino, 876 F.2d 1, 2 (1st Cir. 1989). Mr. Smith has not pled

  the absence of jurisdiction or that any of the actions taken by Family Court judges

  were not judicial in nature.

        Mr. Smith's invocation of the Fifth Amendment is also unavailing. The simple

  claim of a Fifth Amendment violation is not enough for this court to assume

  jurisdiction. The court looks beyond the labels attached to claims by the litigants and

  instead determines the nature of the substantive claim. "We look to the reality of

  what is going on. The domestic relations exception 'governs claims ... even where

  they are cloaked in the 'trappings of another type of claim."' Irish 842 F.3d at 742.

  In this case the constitutional claim is simply an attempt to re-litigate his divorce

  and is barred by the doctrines cited herein.

        For the foregoing reasons, the defendants' Motion to Dismiss is GRANTED,

  and the Complaint is DISMISSED.



  IT IS SO ORDERED.




              lroy
  United States District Ju


  1/7/2020




                                             4
